

Exhibit 10.6


Upstream Worldwide, Inc.
200 E. Broward Blvd.
Suite 1200
Ft. Lauderdale, FL  33301


September 30, 2010


Mr. Doug Feirstein
Mr. Daniel Brauser
200 E. Broward Boulevard
Suite 1200
Fort Lauderdale, FL  33301


Re:  Amendment of Employment Agreements / Waiver of Back Compensation


Dear Doug and Dan:


For $100 and other good and valuable consideration, the sufficiency and the
receipt of which are hereby acknowledged, this Letter Agreement amends your
written Employment Agreements with Upstream Worldwide, Inc. (the “Company”)
effective immediately.  Each of you shall remain an employee at-will (i.e., not
for a definite term or period of time) and relinquish any severance rights with
respect to a termination of your employment.   In addition, in consideration of
the Company agreeing to pay each of you an annual salary of $150,000 per year,
each of you waives any back compensation due to you as of the date of this
Letter Agreement under the Employment Agreements.


If the foregoing is acceptable to you, please execute a copy of this Letter
Agreement in the space provided below and return it to me.


Sincerely,


/s/ Michael Brachfeld
Michael Brachfeld, Chief Accounting Officer


We hereby agree to the foregoing.


/s/ Doug Feirstein
/s/ Daniel Brauser
Doug Feirstein
Daniel Brauser

 
 
 

--------------------------------------------------------------------------------

 
